FILE COPY




       I, PAM ESTES, Clerk of the Court of Appeals for the Twelfth Court of Appeals District

of the State of Texas, do hereby certify that Santander Consumer USA, Inc., Plaintiff in the trial

court secured an extension of twenty-nine (29) days in which to file Appellee’s Brief in the

following numbered and entitled cause:


Mary Lou Petty

No. 12-14-00148-CV                vs.

Santander Consumer USA, Inc.

       This certificate is made pursuant to Tex. Rev. Civ. State. Ann. art. 5069, 1.05 sec. 3(c)

(Vernon Supp. 1985) to assist the Clerk of the Trial Court in calculating the amount of post-

judgment interest accrued.

       WITNESS MY HAND and seal of said Court at Tyler, Texas, this 18th day of September
2015, A.D.

                                                 Respectfully yours,

                                                 PAM ESTES, CLERK


                                                 By: ______________________________
                                                     Katrina McClenny, Chief Deputy Clerk